NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JEFFREY CASTLEBERRY, DOC# 475665, )
                                  )
          Appellant,              )
                                  )
v.                                )             Case No. 2D17-4652
                                  )
STATE OF FLORIDA,                 )
                                  )
          Appellee.               )
                                  )

Opinion filed October 26, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Jeffrey Castleberry, pro se.


PER CURIAM.


              Affirmed.


SILBERMAN, KELLY, and ATKINSON, JJ., Concur.